         Case 5:17-cv-03487-PBT Document 23 Filed 04/27/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MANUEL FIGUEROA,                                  :
                                                  :
              Petitioner                          :
                                                  :           CIVIL ACTION
              v.                                  :
                                                  :           NO. 17-3487
                                                  :
MARK GARMAN, et al.,                              :
                                                  :
                                                  :
              Respondents.                        :

                                             ORDER

       AND NOW, this __27th__ day of April, 2020, upon consideration of the Petition for

Habeas Corpus (Doc. 1), the Response in Opposition to the Petition for Habeas Corpus (Doc.

13), and the Report and Recommendation of Magistrate Judge David R. Strawbridge (Doc. 20),

IT IS HEREBY ORDERED AND DECREED that:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The Petition for Writ of Habeas Corpus is DENIED and DISMISSED;

       3. There is no basis for the issuance of a certificate of appealability; and

       4. The Clerk of Court shall mark this case CLOSED for statistical purposes.




                                                              BY THE COURT:

                                                              /s/ Petrese B. Tucker
                                                              ____________________________
                                                              Hon. Petrese B. Tucker, U.S.D.J.




                                                 1
